DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 11/10/2022:
Claims 1-4 and 6-9 are pending.
Claims 10-13 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (WO2017069778A1), and as further evidenced by Polymer Database (“Surface Tensions of Solid Polymers”- see attached PDF of http://polymerdatabase.com/polymer%20physics/sigma.html), and further in view of Marchand-Brynaert et al. (“Surface functionalization of poly (ethylene terephthalate) film and membrane by controlled wet chemistry: chemical characterization of carboxylated surfaces”, Journal of Colloid and Interface Science, 173, 1, pg. 236-244, 1995).
Regarding claim 1, Rudisill teaches a three-dimensional (3D) printing kit (see printer in steps 102-108 on method 100 in Figure 1), comprising:
a build material composition including a semi-crystalline thermoplastic polymer (the build material 12 may be a polymeric material or may be a composite material of polymer and ceramic. Examples of polymeric build material 12 include semi-crystalline thermoplastic materials…some specific examples of the polymeric build material 12 include polyamides (PAs) (e.g., PA 1 1 / nylon 1 1 , PA 12 / nylon 12, PA 6 / nylon 6, PA 8 / nylon 8, PA 9 / nylon 9, PA 66 / nylon 66, PA 612 / nylon 612, PA 812 / nylon 812, PA 912 / nylon 912, etc.). Other specific examples of the polymeric build material 12 include polyethylene, polyethylene terephthalate (PET)) having a surface energy density greater than 41 mN/m ( Polymer Database shows that Nylon 6-6 and Nylon 6 have a surface tension of 48/3 mN/m, Nylon 11 has a surface tension of 41.7 mN/m, and PET has a surface tension of 45.7 mN/m); and 
a fusing agent (fusing agent 26; Figure 1) to be applied to at least a portion of the build material composition during 3D printing ([0023] After the build material 12 is applied at reference numeral 102 and/or after the build material 12 is pre-heated at reference numeral 104, the fusing agent 26 is selectively applied on at least a portion 30 of the build material 12), the fusing agent including an energy absorber to absorb electromagnetic radiation to coalesce the semi-crystalline thermoplastic polymer in the at least the portion ([0026] The fusing agent 26 includes a plasmonic resonance absorber. The plasmonic resonance absorber allows the fusing agent 26 to absorb radiation at wavelengths ranging from 800 nm to 4000 nm, which enables the fusing agent 26 to convert enough radiation to thermal energy so that the build material 12 fuses). However, Rudisill fails to teach the semi-crystalline thermoplastic polymer is oxygen-solution treated.
In the same field of endeavor pertaining to semi-crystalline polyethylene terephthalate (PET), Marchand-Brynaert teaches the semi-crystalline thermoplastic polymer is oxygen-solution treated (Abstract: “Surface functionalization of poly(ethylene terephthalate) (PET) film or track-etched membrane was performed using the methods of organic synthesis conducted at the solid-liquid interface. Basic hydrolysis in aqueous acetonitrile followed by permanganate oxidation in diluted sulfuric acid created new carboxylic chain-ends.”). Oxygen-solution treating the semi-crystalline thermoplastic polymer functionalizes the polymer surface such that both wettability and potential cellular adhesion are improved (“Such treatments usually improve both wettability and cellular adhesion. Surface chemical reactions involving the PET carbonyl sites are also mentioned… creates new hydrophilic chain-ends”- see pg. 236 right column paragraph 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the semi-crystalline thermoplastic polymer of Rudisill be oxygen-solution treated, as taught by Marchand-Brynaert, for the benefit of improving the surface wettability and cellular adhesion.
Regarding claim 2, Rudisill modified with Marchand-Brynaert teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to teach wherein polar elements of the oxygen solution-treated semi-crystalline thermoplastic polymer contribute to at least 5% of the surface energy density.
In the same field of endeavor pertaining to semi-crystalline polyethylene terephthalate (PET), Marchand-Brynaert teaches wherein polar elements of the oxygen solution-treated semi-crystalline thermoplastic polymer contribute to at least 5% of the surface energy density. See reaction 1 and 2 in annotated Scheme 1 below where carboxyl groups are formed during oxidation. Entry 10 in annotated Table 4 below shows that for the reaction 1+2 shown in annotated Scheme 1 the contact angle of the native film changes from 64.7° to 61.1°. Changing the contact angle results in a change in the surface energy density, as shown by Young’s relation, shown in Equation 7.24 on pg. 183 of Sprackling (shown for reference in the Office Action mailed 06/10/2022 on pg. 7). A change in the contact angle from 64.7° to 61.1°would result in an around 11.63% decrease in the contact angle as shown below:
                
                    
                        
                            cos
                        
                        ⁡
                        
                            64.7
                            °
                        
                    
                    =
                    0.43
                
            
                
                    
                        
                            cos
                        
                        ⁡
                        
                            61.1
                            °
                        
                    
                    =
                    0.48
                
            
                
                    
                        
                            0.43
                            -
                            0.48
                        
                        
                            0.43
                        
                    
                    ×
                    100
                    %
                    =
                    -
                    11.63
                    %
                     
                
            
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have polar elements of the oxygen solution-treated semi-crystalline thermoplastic polymer of Rudisill modified with Marchand-Brynaert contribute to at least 5% of the surface energy density, as taught by Marchand-Brynaert, for the benefit of improving the surface wettability and cellular adhesion, as discussed in the rejection of claim 1 above.


    PNG
    media_image1.png
    369
    733
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    632
    1552
    media_image2.png
    Greyscale

Regarding claim 3, Rudisill modified with Marchand-Brynaert teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to teach wherein the oxygen solution-treated semi-crystalline thermoplastic polymer has a surface oxygen content that is increased relative to its native semi-crystalline thermoplastic polymer.
In the same field of endeavor pertaining to semi-crystalline polyethylene terephthalate (PET), Marchand-Brynaert teaches wherein the oxygen solution-treated semi-crystalline thermoplastic polymer has a surface oxygen content that is increased relative to its native semi-crystalline thermoplastic polymer (O1s% from XPS analysis in annotated Table 4 above shows oxygen content increased from 27.10% to 27.42%).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a surface oxygen content of the oxygen solution-treated semi-crystalline thermoplastic polymer of Rudisill modified with Marchand-Brynaert to increase relative to its native semi-crystalline thermoplastic polymer, as taught by Marchand-Brynaert, for the benefit of improving the surface wettability and cellular adhesion, as discussed in the rejection of claim 1 above.
Regarding claim 6, Rudisill modified with Marchand-Brynaert teaches the 3D printing kit as defined in claim 1. Further, Rudisill teaches wherein the semi-crystalline thermoplastic polymer has an average particle size ranging from about 2 µm to about 200 µm ([0015] average size of the particles of the build material 12 ranges from 5 μ.Math.τ.Math. to about 100 μ.Math.τ.Math).
Regarding claim 7, Rudisill modified with Marchand-Brynaert teaches the 3D printing kit as defined in claim 1. Rudisill teahes the 3D printing kit further comprising: a coloring agent selected from the group consisting of a black agent ([0091] using agent used to print the comparative dog bones was a carbon black-based fusing agent), a cyan agent, a magenta agent, and a yellow agent ([0042] The fusing agent 26 may also include a colorant in addition to the plasmonic resonance absorber… The colorant may be a pigment and/or dye having any suitable color. Examples of the colors include cyan, magenta, yellow).
Regarding claim 8, Rudisill modified with Marchand-Brynaert teaches the 3D printing kit as defined in claim 1. Further, Rudisill teaches wherein one of: the fusing agent is a core fusing agent and the energy absorber has absorption at least at wavelengths ranging from 400 nm to 780 nm; or the fusing agent is a primer fusing agent ([0008] This absorption and transparency allows the fusing agent to absorb enough radiation to fuse the build material in contact therewith while causing the 3D part to be white or slightly colored) and the energy absorber has absorption at wavelengths ranging from 800 nm to 4000 nm and has transparency at wavelengths ranging from 400 nm to 780 nm (Abstract: The fusing agent includes an aqueous or non-aqueous vehicle and a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 4000 nm and having transparency at wavelengths ranging from 400 nm to 780 nm).
Regarding claim 9, Rudisill modified with Marchand-Brynaert teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to teach wherein a surface of the oxygen solution-treated semi-crystalline thermoplastic polymer is modified with a functional group selected from the group consisting of an amine, a urethane, an epoxy, a carboxyl, a silane, and a combination thereof.
In the same field of endeavor pertaining to semi-crystalline polyethylene terephthalate (PET), Marchand-Brynaert teaches wherein a surface of the oxygen solution-treated semi-crystalline thermoplastic polymer is modified with a carboxyl (see circled functional groups before and after oxidation in annotated Scheme 1 in the rejection of claim 2 above where oxidizing the hydroxyl group forms a carboxyl group).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a surface of the oxygen solution-treated semi-crystalline thermoplastic polymer of Rudisill modified with Marchand-Brynaert be modified with a carboxyl, as taught by Marchand-Brynaert, for the benefit of improving the surface wettability and cellular adhesion, as discussed in the rejection of claim 1 above.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rudisill et al. (WO2017069778A1) and Marchand-Brynaert et al. (“Surface functionalization of poly (ethylene terephthalate) film and membrane by controlled wet chemistry: chemical characterization of carboxylated surfaces”, Journal of Colloid and Interface Science, 173, 1, pg. 236-244, 1995), and as further evidenced by Polymer Database (“Surface Tensions of Solid Polymers”- see attached PDF of http://polymerdatabase.com/polymer%20physics/sigma.html), and further in view of Frangov et al. (US20200308401).
Regarding claim 4, Rudisill modified with Marchand-Brynaert teaches the 3D printing kit as defined in claim 1. However, Rudisill fails to explicitly teach wherein the semi-crystalline thermoplastic polymer has a bulk density after full tapped consolidation of 0.48 g/mL or less.
In the same field of endeavor pertaining to a composition for additive manufacturing,
Frangov teaches wherein the semi-crystalline thermoplastic polymer has a bulk density after
full tapped consolidation of 0.48 g/mL or less ([0125] A particularly advantageous composition
has a bulk density of at least approximately 350 kg/m.sup.3; 350 kg/m3 converts to 0.35 g/mL).
The bulk density is advantageous for effectively preventing particle aggregation and the
formation of voids during consolidation ([0124] caking can be avoided with the aid of the
composition in accordance with the invention, and thus aggregation of the particles of the
composition can be effectively prevented and the formation of voids on pouring can be
counteracted).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the semi-crystalline thermoplastic polymer of
Rudisill modified with Marchand-Brynaert have a bulk density after full tapped consolidation of 0.48 g/mL or less, as taught by Frangov, for the benefit of effectively preventing particle aggregation and the formation of voids during consolidation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743